DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 12-14, 16, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7, 9, and 16 recite a “liquid container”. It is unclear whether the claims require the structure of a liquid container or if the claims must simply be capable of being used with a liquid container.
Claim 8 recites the limitation "the second valve element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second valve element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the common valve element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein the mouthpiece coupling portion is preferably configured to also serve as liquid container coupling portion”. The language “preferably” is indefinite and it is unclear whether the claim requires the limitation.
Claim 13 recites “wherein the mouthpiece coupling portion is preferably configured to also serve as refill adapter coupling portion for coupling the refill adapter to the base portion”.  The language “preferably” is indefinite and it is unclear whether the claim requires the limitation. 
Claim 14 recites “wherein the liquid filling channel and/or the air outlet channel preferably include an opening facing the second side”. The language “preferably” is indefinite and it is unclear whether the claim requires the limitation.
Claim 18 recites “wherein the mouthpiece coupling portion is preferably configured to also serve as liquid container coupling portion”. The language “preferably” is indefinite and it is unclear whether the claim requires the limitation.
Claim 19 recites “wherein the mouthpiece coupling portion is preferably configured to also serve as refill adapter coupling portion for coupling the refill adapter to the base portion”. The language “preferably” is indefinite and it is unclear whether the claim requires the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10-15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (US 2013/0192618).
Li teaches an electronic smoking device comprising a power supply portion comprising a power supply (para. 0005) and an atomizer/liquid reservoir portion (fig. 6) comprising a refillable liquid reservoir (72) adapted for storing a liquid, and an atomizer (4) operable when connected to the power supply to atomize liquid stored in the liquid reservoir, wherein the atomizer/liquid reservoir portion comprises a liquid filling channel (13) and an air outlet channel (16 in figure 9) at least partially separate from the liquid filling channel (see figure 9), wherein the liquid filling channel communicates with the liquid reservoir and is configured to let pass liquid received from outside the electronic smoking device into the liquid reservoir (para. 0035), and wherein the air outlet channel communicates with the liquid reservoir and is configured to let pass air out of the liquid reservoir (see figure 9).  
Regarding claim 3, Li teaches a vent (12) communicating with the air outlet channel (16) and configured to let pass air from the liquid reservoir through the air outlet channel and to prevent liquid from leaking from the liquid reservoir through the air outlet channel (see figure 9).  
Regarding claim 4, figure 9 shows the atomizer/liquid reservoir portion comprises a liquid container coupling portion (17).  
Regarding claim 5, Li teaches the air outlet channel (16) is configured to communicate with an air inlet opening (15) of the liquid container when the liquid container is coupled to the atomizer/liquid reservoir portion.  

Regarding claim 11, Li teaches a mouthpiece (8) configured to be coupled to the atomizer/liquid reservoir portion, wherein the liquid filling channel and the mouthpiece are configured so that liquid is prevented from leaking from the liquid reservoir through the liquid filling channel in a state in which the mouthpiece is coupled to the atomizer/liquid reservoir portion.  
Regarding claim 12, Li teaches a mouthpiece coupling portion (17) and the mouthpiece (8) is configured to be coupled to the mouthpiece coupling portion of the refill adapter portion.  
Regarding claim 13, figure 6 and 9 show the base portion includes a mouthpiece coupling portion (17) and the mouthpiece (8) is configured to be coupled to the mouthpiece coupling portion of the base portion in a state in which the refill adapter portion is removed from the base portion.
Regarding claim 14, Li shows in figures 6 and 9 that the atomizer/liquid reservoir portion has a cylindrical shape extending along a longitudinal direction of the electronic smoking device, wherein a first end side of the cylinder faces the power supply portion and wherein the liquid container coupling portion faces a second side opposite to the first side.  

Regarding claim 18, see the discussion of claim 12 above.
Regarding claim 19, see the discussion of claim 13 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6-9, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 2013/0192618) in view of O’BRIEN et al. (US 2017/0013880).
Li teaches an electronic smoking device comprising a power supply portion comprising a power supply (para. 0005) and an atomizer/liquid reservoir portion (fig. 6) comprising a refillable liquid reservoir (72) adapted for storing a liquid, and an atomizer (4) operable when connected to the power supply to atomize liquid stored in the liquid reservoir, wherein the atomizer/liquid reservoir portion comprises a liquid filling channel (13) and an air outlet channel (16 in figure 9) at least partially separate from the liquid filling channel (see figure 9), wherein the liquid filling channel communicates with the liquid reservoir and is configured to let pass liquid received from outside the electronic smoking device into the liquid reservoir (para. 0035), and wherein the air outlet channel 
Li is silent to a check valve communicating with the liquid filling channel.
O’Brien teaches an electronic smoking device comprising a refill aerosol delivery system. O’Brien teaches the electronic smoking device comprises a check valve communicating with the liquid filling channel (Para. 0009 and 0082). It would have been obvious to one of ordinary skill in the art to modify the device of Li to include a check valve because O’Brien teaches that this prevents the liquid from flowing out of the reservoir (para. 0082).
Regarding claims 6 and 7, O’Brien teaches a first valve member and a second valve member (para. 0004-0005).
Regarding claims 8 and 17, O’Brien teaches the first valve member and second valve member are integrally formed in a common valve element (para. 0005).
Regarding claim 9, O’Brien teaches the valve elements are are configured to be shifted from a closed state to an open state by being displaced against a preload by means of a contacting element of the liquid container when the liquid container is coupled to the atomizer/liquid reservoir portion (para. 0005).  
Regarding claim 16, see the discussion of claims 2 and 6 above.
Regarding claim 20, Li teaches a vent (12) communicating with the air outlet channel (16) and configured to let pass air from the liquid reservoir through the air outlet channel and to prevent liquid from leaking from the liquid reservoir through the air outlet channel (see figure 9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741